Citation Nr: 1002694	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-04 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from September 10, 
1978 to December 21, 1978 and from October 23, 1979 to June 
17, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in relevant part, denied service 
connection for PTSD.  


FINDINGS OF FACT

1.  The Veteran has not provided sufficient detail or 
supporting evidence to verify that he was sexually assaulted 
during his military service.  

2.  The Veteran has not been diagnosed with PTSD based on a 
verified stressor.  


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In May 2005 and December 2005 letters, prior to the rating 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate the 
claim for service connection (including PTSD based on a 
sexual assault), as well as what information and evidence 
must be submitted by the Veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of 
or submit any further medical evidence relevant to the claim.  
In a March 2006 letter, after the rating on appeal, he was 
advised of how disability ratings and effective dates are 
assigned.  

The Board finds that any deficiency with respect to the 
timing of the notices provided is harmless.  The notice 
discussed above fully complied with the requirements of 38 
U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran 
was fully informed of the evidence which had been obtained in 
support of the appeal.  Moreover, following the notice, the 
RO readjudicated the appeal in the January 2007 statement of 
the case.  Thus, the Board concludes that there is no 
prejudice to the Veteran due to any defect in the timing of 
the notices provided.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or a supplemental statement of the 
case is sufficient to cure a timing defect).  Hence, the 
Board finds that the duty to notify provisions have been 
satisfactorily met.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, post service VA and private treatment records, the 
Veteran's statements, and a lay statement.  The Veteran was 
afforded appropriate notice and time with regard to providing 
sufficient detail related to his claimed sexual assault 
stressor.  He was also advised of alternative types of 
evidence to help support his claim since it was based on a 
sexual assault.  

The Board observes that the Veteran was not afforded a VA 
examination in conjunction with his claim.  The VA records do 
denote a diagnosis of PTSD based on an alleged sexual 
assault.  However, in the absence of some corroborative 
evidence, the Board finds that the Veteran's assertions are 
not credible.  Hence, in the absence of a verified stressor, 
the Board finds that such examination is not necessary as  
there is no reasonable possibility that the findings from 
such examination would aid in substantiating the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matter on the 
merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  Where there is a diagnosis 
of PTSD by a mental health professional, it is generally 
presumed to be in accordance with 38 C.F.R. § 4.125(a), and 
the stressors on which such a diagnosis are based are 
presumed to be sufficient to cause the Veteran's PTSD.  Cohen 
v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor 
varies depending upon whether the Veteran "engaged in combat 
with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Where, as here, the Veteran did not engage in combat with the 
enemy, his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of his alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Cohen, 10 Vet. App. at 146-47; 
Zarycki, 6 Vet. App. at 98.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  

Paragraph 5.14c states that, in cases of personal assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)
The Veteran essentially contends that he has PTSD as a result 
of his experiences while stationed at Fort Campbell, 
Kentucky.  Specifically, the Veteran has alleged that he was 
sexually assaulted during his second period of service by a 
Sergeant First Class Johnson.  His service treatment records 
do not document any treatment for PTSD and his service 
personnel records do not document any sexual harassment 
complaints.  In fact, in a May 1980 record, a division 
psychologist concluded that clinical evaluation of the 
Veteran revealed no evidence of a psychiatric disorder, 
psychosis, or other neurosis.  It was determined that he had 
no potential for rehabilitation or retention in a military 
setting (based on conduct in violation of military 
regulations) and separation was recommended.  

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in- 
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).  

The record contains a diagnosis of PTSD, and the medical 
reports relate the Veteran's PTSD to his alleged sexual 
assault in service.  With respect to critical element (2), 
stressors, as discussed above either combat status must be 
established or a non-combat stressor must be corroborated.  
The Veteran has not claimed combat status, and the evidence 
of record does not support a finding of such.  Accordingly, 
with no evidence of combat status, the Veteran's claimed 
stressor must be corroborated in order for the claim to be 
granted.  

However, after having carefully reviewed the record, the 
Board finds no support in the contemporaneous evidence for 
the Veteran's contentions that he was sexually assaulted 
while in service.  The Board further finds that the Veteran's 
assertions are inconsistent and hence not credible.  In a 
January 2005 VA treatment record, the Veteran related that he 
was part of a task-team that took back control of the U.S. 
Embassy in Lebanon.  He also reported that a staff sergeant 
sexually abused him and that the military police were 
notified.  However, the Veteran's service records do not 
denote any foreign assignments, and there is no record that 
he ever reported a sexual assault to the military police 
during his period of service.  In his PTSD questionnaire 
response, completed in July 2005, the Veteran stated that he 
was not treated medically following his sexual assault in the 
Army and he did not report it.  He stated that he went AWOL 
(Absent Without Leave) after the incident.  In another note, 
he stated that he was assaulted a number of times by a 
Sergeant First Class Johnson during the period from December 
1979 to May 1980.  As a result, he went absent without leave 
and his military performance completely diminished upon his 
return.  In a July 2005 statement, J.T.H. reported that he 
was a friend of the Veteran and that the Veteran had confided 
in him on numerous occasions about the sexual assault in 
service.  

The record does reflect that the Veteran was AWOL for a 
period of three days in May 1980.  He was also subject to 
discipline in February 1980 for failing to appear for morning 
formation and possession of marijuana, and again in March 
1980 for possession of marijuana.  However, in contrast to 
the Veteran's assertions, these behavioral incidents did not 
reflect a deterioration in his service.  Rather, the service 
personnel records reflect that he had previously committed 
numerous infractions during his brief periods of active duty.  
In an April 1979 document, it was noted that the Veteran had 
accrued six unexcused absences during a one-year period.  In 
a May 1979 document, it was noted that he had accrued 12 
unexcused absences.  As a result, he was ordered to 
involuntary active duty for a period of 20 months and 18 days 
beginning in October 1979.  In a May 1980 disposition, it was 
reported that he had difficulties while working with peers 
and supervisors, he failed to maintain his room in 
satisfactory condition, he failed to report for duty at 
specified times, and he exhibited a lack of emotional control 
during physical stress.  As a result, separation was 
recommended.  Consequently, the Board finds that this 
evidence does not tend to corroborate the Veteran's alleged 
stressor.  

The Veteran has submitted a lay statement from J.T.H. (Mr. 
H.), who reported that he was a friend of the Veteran and 
that the Veteran had confided in him on numerous occasions 
about the sexual assault in service.  However, Mr. H. did not 
provide any information as to when the Veteran shared this 
information with him, or how long he had been friends with 
the Veteran.  Therefore, in the absence of any supporting 
timeframe, the Board finds that the statement lacks probative 
value.  

In sum, the Board finds that all of the evidence concerning 
the alleged in-service personal sexual assault emanates from 
the Veteran himself.  As such, the record does not contain 
sufficient, credible supporting evidence that a claimed in-
service stressor actually occurred.  Hence, the Veteran's 
service-connection claim for PTSD fails on that basis.  

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied. 


ORDER

Service connection for PTSD is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


